DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022, 2/4/2022, 10/5/2021, and 10/5/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 and 16 objected to because of the following informalities:  there is a period present after data and after reporting.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “the group consisting of:” lacks antecedent basis. Please revise.
Applicant may want to consider picking “the” or “said” but the usage does not create a rejection or objection. 
Allowable Subject Matter
Claims 1-5, 8-15, and 19-20 allowed.
Claims 6-7 and 16-18 have allowable matter and would be allowable if the non-art rejections are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11 all of the prior art of record fails to teach or suggest the limitation of claim 11, a wireless control unit, comprising: an antenna disposed in a first inner portion of the wireless control unit configured to wirelessly receive data from an agricultural intelligence computer system; a memory located in a second inner portion of the wireless control unit configured to store data, the second inner portion being electromagnetically isolated from the first inner portion; an align, twist, and lock coupling mechanism in an outer portion of the wireless control unit configured to transmit the data from the memory to an agricultural implement that contains a plurality of receptacles, wherein the align, twist, and lock coupling mechanism contains a plurality of mating pins that are aligned to the plurality of receptacles when the align, twist, and lock coupling mechanism is rotated to lock the wireless control unit to the agricultural implement. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The invention overcome the closest prior art WO 2013/083312A1 a data communication unit (115) for identification of an agricultural working device (100) that can be coupled to an agricultural tractor (110). The data communication unit (115) has a memory (120), in which an identification code (125) can be stored or is stored, which represents a type of the working device (100) or an individual identifier of the agricultural working device (100). Furthermore, the data communication unit (115) comprises a data transmission unit (130) which, in response to an interrogation signal (185) and using the identification codes (125), is designed to provide and output a response signal (190), wherein the response signal (190) is designed to allow an identification of the type of agricultural working device (100) or a detection of an individual device from a plurality of similar agricultural working devices (100).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20090305533 A1 an electrical connector system includes a carrier assembly and a header. The carrier assembly includes a plurality of shielded connectors and a coaxial cable terminated to each of the shielded connectors. The header includes opposed grounding plates each having ground tabs configured for attachment to a circuit board and a plurality of pins disposed between the opposed plates in a stripline configuration. The coaxial cables of the carrier assembly electrically communicate with the circuit board through a stripline configuration of pins in the header.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665